DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 08/16/2021 for 17019856. Claims 1-11 and 13-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.

Response to Arguments
In view of Applicant’s amendments, the 112(a) rejection of claims 1-11, 13-15 and 19-20 has been withdrawn. 
Applicant's arguments with respect to claims 1, 16, and 19 have been considered but are not persuasive because the arguments do not apply to the newly cited Garrison reference being used in the current rejection.
Claims 2-11, 13-15, 17-18, and 20 remain rejected at least based on their dependence from claims 1, 16, and 19.

Claim Objections
Claims 2-7, 16, and 20 are objected to because of the following informalities.
Claims 2-5 and 20 recite “a display of the second device” which is unclear if it refers to the “non-touch display of the second device” as recited in parent claims 1 and 19 or another display device of the second device.
Claims 2-7 recite “the output capability” which lacks antecedent basis and has been interpreted as “[[the]] --an-- output capability”.
Claim 16 recites the limitation “on user interface” which appears to include a typo and has been interpreted as “on --a-- user interface”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, the term "as if" is a relative term which renders the claim indefinite.  The term "as if" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The response of the second device has been rendered indefinite by the use of "as if", because it is not possible to determine what type of response by the second device would be considered "as if the second device had a touch screen".  For application of the prior art of record and for purposes of rejection on its merits, the examiner is going to interpret "as if" in claim 1 to mean "wherein the second device responds to the touch interactions on the non-touch display [[as if the second device had a touch screen]]".
Dependent claims 2-11 and 13-15 are rejected as being indefinite for failing to remedy the deficiencies of parent claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 11, 13-15, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garrison et al. (US 20190212901 A1).

As to claim 1, Garrison discloses a method comprising:
at a first device comprising a processor [Figs. 1-2, para 0027, 0038, 0119, computer including processor]:
obtaining images of a physical environment [Fig. 1, para 0027-0029, 0040, computer captures image of physical environment];
identifying a second device in the physical environment, wherein the second device comprises a non-touch display [Fig. 1, para 0021-0024, 0039-0041, 0105-0111, computer captures image of display surface included in physical environment, where the display surface is manipulated by input not physically contacting the display surface and falls under the broadest reasonable interpretation of a non-touch display]; and
presenting a computer-generated reality (CGR) environment based on at least a portion of the images [Fig. 1, para 0027-0028, computer displays augmented reality user interface including captured image], wherein the CGR environment augments the input capability of the second device by identifying touch interactions on the non-touch display of the second device based on the images [Figs. 1-2, para 0040-0041, 0125, augmented reality user input enhances (read: augments) display surface input experience by determining "touch" input to display surface included in captured image] and communicating the touch interactions to the second device [Fig. 2, para 0060, 0124-0125, augmented reality user interface enhances display surface input experience by communication protocols bridging content manipulation input to display surface],
wherein the second device responds to the touch interactions on the non-touch display as if the second device had a touch screen [para 0040-0041, display surface manipulates content based on determining touch input on computer as seemingly "touching" (read: as if) display surface].

As to claim 2, Garrison discloses the method of claim 1 further comprising:
identifying augmented content corresponding to visual content that the second device produces for display on a display of the second device [Fig. 16, para 0081-0082, user interface displays additional content in relation to content displayed on display surface, note the limitation "for display on a display of the second device" is not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "visual content" as recited in the claim (see MPEP 2111.04)];
positioning a virtual screen in the CGR environment based on a position of the display of the second device, wherein the virtual screen differs from the display of the second device with respect to size or shape [Figs. 15-16, para 0081-0084, display user interface on computer display as positioned with physical environment based on content as displayed on (read: position) display surface, where user interface includes shapes of additional detail not displayed on display surface]; and
augmenting the output capability of the second device by displaying the augmented content via the virtual screen [Figs. 15-16, para 0081-0084, computer user interface provides additional (read: augments) content detail in relation to content displayed on display surface].

As to claim 3, Garrison discloses the method of claim 1 further comprising:
identifying augmented content corresponding to visual content that the second device produces for display on a display of the second device [Fig. 16, para 0081-0082, user interface displays additional content in relation to content displayed on display surface, note the limitation "for display on a display of the second device" is not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "visual content" as recited in the claim (see MPEP 2111.04)];
positioning a virtual screen in the CGR environment based on a position of the display of the second device, wherein the virtual screen differs from the display of the second device with respect to orientation [Figs. 15-16, para 0081-0084, display user interface on computer display as positioned with physical environment based on content as displayed on (read: position) display surface, where user interface is displayed on computer physically (read: oriented) separate from display surface]; and
augmenting the output capability of the second device by displaying the augmented content via the virtual screen [Figs. 15-16, para 0081-0084, computer user interface provides additional (read: augments) content detail in relation to content displayed on display surface].

As to claim 11, Garrison discloses the method of claim 1 further comprising;
identifying an interaction of a user in the CGR environment [para 0039-0041, detect user input to computer displaying augmented reality user interface]; and
communicating the interaction to the second device, wherein the second device produces additional output in response to the interaction [para 0040-0041, 0050, 0060, bridge input between computer and display surface to manipulate content on display surface].

As to claim 13, Garrison discloses the method of claim 1, wherein identifying the second device comprises detecting the second device based on determining that the first device and second device are within a predetermined proximity of one another [para 0021, 0027-0029, 0106, recognize display device as include in captured image view (read: predetermined proximity) of camera as connected to computer].

As to claim 14, Garrison discloses the method of claim 1, wherein identifying the second device comprises identifying the second device based on computer vision [para 0021, 0027-0029, 0104-0106, recognize display surface as included in image captured by computer camera, note the broadest reasonable interpretation of computer vision includes any computer captured image].

As to claim 15, Garrison discloses the method of claim 1, wherein identifying the second device comprises communicating wirelessly with the second device [para 0060, 0105-0111, bridge input between computer and captured display surface through network-enabled communication protocols].

As to claim 19, Garrison discloses a non-transitory computer-readable storage medium, storing program instructions computer-executable on a computer to perform operations [Fig. 25, para 0119-0121, memory stores software executed by system processor] comprising:
obtaining images of a physical environment [Fig. 1, para 0027-0029, 0040, computer captures image of physical environment];
identifying a second device in the physical environment, wherein the second device comprises a non-touch display and an input capability or an output capability [Fig. 1, para 0021-0024, 0039-0041, 0105-0111, computer captures image of display surface included in physical environment, where the display surface displays content (read: output capability) and is manipulated by input not physically contacting the display surface and falls under the broadest reasonable interpretation of a non-touch display]; and
presenting a computer-generated reality (CGR) environment based on at least a portion of the images [Fig. 1, para 0027-0028, computer displays augmented reality user interface including captured image], wherein the CGR environment augments the input capability of the second device by identifying touch interactions on the non-touch display of the second device based on the images [Figs. 1-2, para 0040-0041, 0125, augmented reality user input enhances (read: augments) display surface input experience by determining "touch" input to display surface included in captured image] and communicating the touch interactions to the second device [Fig. 2, para 0060, 0124-0125, augmented reality user interface enhances display surface input experience by communication protocols bridging content manipulation input to display surface],
wherein the second device responds to the touch interactions as input to the second device [para 0040-0041, display surface manipulates content based on determining touch input on computer as "touch" to display surface].

As to claim 20, Garrison discloses the non-transitory computer-readable storage medium of claim 19, wherein the operations further comprise: limitations substantially similar to those recited in claim 2 and is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrison as applied to claim 1 above, and further in view of Watanabe et al. (US 20180164589 A1).

As to claim 4, Garrison discloses the method of claim 1 further comprising:
identifying augmented content having a viewpoint-dependent appearance corresponding to visual content that the second device produces for display on a display of the second device … [Fig. 16, para 0081-0082, user interface displays additional content to user (read: viewpoint-dependent appearance) in relation to content displayed on display surface];
positioning a virtual screen in the CGR environment based on a position of the display of the second device [Figs. 15-16, para 0081-0084, display user interface on computer display as positioned with physical environment based on content as displayed on (read: position) display surface]; and
augmenting the output capability of the second device by displaying the augmented content via the virtual screen [Figs. 15-16, para 0081-0084, computer user interface provides additional (read: augments) content detail in relation to content displayed on display surface].
While Garrison does not teach "visual content that the second device produces for display on a display of the second device without the viewpoint-dependent appearance", one of ordinary skill in the art would recognize that the limitation "for display on a display of the second device without the viewpoint-dependent appearance" may not be given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "visual content" as recited in the claim (see MPEP 2111.04).
Nevertheless, in an effort to advance compact prosecution, Watanabe teaches visual content that the second device produces for display on a display of the second device without the viewpoint-dependent appearance [Fig. 20, para 0194-0195, content displayed on the electronic device is displayed at an angle where the user is unable to view].
Garrison and Watanabe are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the visual content as disclosed by Garrison with the visual content without the viewpoint-dependent appearance as disclosed by Watanabe with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Garrison as described above to more easily view an image on a device within an augmented reality system [Watanabe, para 0194-0195].

As to claim 5, Garrison discloses the method of claim 1 further comprising:
identifying augmented content having a three dimensional (3D) depth characteristic corresponding to visual content that the second device produces for display on a display of the second device … [Fig. 16, para 0041, 0081-0082, user interface displays additional content within three-dimensional virtual environment in relation to content displayed on display surface];
positioning a virtual screen in the CGR environment based on a position of the display of the second device [Figs. 15-16, para 0081-0084, display user interface on computer display as positioned with physical environment based on content as displayed on (read: position) display surface]; and
augmenting the output capability of the second device by displaying the augmented content via the virtual screen [Figs. 15-16, para 0081-0084, computer user interface provides additional (read: augments) content detail in relation to content displayed on display surface].
While Garrison does not teach "visual content that the second device produces for display on a display of the second device without the 3D depth characteristic", one of ordinary skill in the art would recognize that the limitation "for display on a display of the second device without the 3D depth characteristic" may not be given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "visual content" as recited in the claim (see MPEP 2111.04).
Nevertheless, in an effort to advance compact prosecution, Watanabe teaches visual content that the second device produces for display on a display of the second device without the 3D depth characteristic [Fig. 7, para 0093, 0100, content object displayed on electronic device display exists on two-dimensional plane of display surface].
Garrison and Watanabe are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the visual content as disclosed by Garrison with the visual content without the 3D depth characteristic as disclosed by Watanabe with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Garrison as described above to more easily view an image on a device within an augmented reality system [Watanabe, para 0194-0195].

Claims 6-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrison as applied to claim 1 above, and further in view of Anderson (US 20130307875 A1).

As to claim 6, Garrison discloses the method of claim 1 further comprising:
identifying augmented content corresponding to … content that is produced to be output by … the second device [Fig. 16, para 0081-0082, user interface displays additional content in relation to content displayed on display surface, note the limitation "to be output by a speaker of the second device" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "content" as recited in the claim (see MPEP 2111.04)];
positioning a virtual object in the CGR environment based on a position of the second device [Figs. 15-16, para 0081-0084, display user interface on computer display as positioned with physical environment based on content as displayed on (read: position) display surface]; and
augmenting the output capability of the second device by displaying the augmented content via the virtual object [Figs. 15-16, para 0081-0084, computer user interface provides additional (read: augments) content detail in relation to content displayed on display surface].
However, Garrison does not specifically disclose audio content that is produced to be output by a speaker of the second device.
Anderson discloses audio content that is produced to be output by a speaker of the second device [para 0057, 0065, present audio through device speaker].
Garrison and Anderson are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the content as disclosed by Garrison with the audio content as disclosed by Anderson with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Garrison as described above to provide end users with more ways to create compelling content [Anderson, para 0020].

As to claim 7, Garrison discloses the method of claim 1 further comprising:
identifying augmented content corresponding to an … device of the second device [Fig. 16, para 0081-0082, user interface displays additional content in relation to content displayed on surface of display surface];
positioning a virtual object in the CGR environment based on a position of the … device [Figs. 15-16, para 0081-0084, display user interface (read: virtual object) on computer display as positioned with physical environment based on content as displayed on (read: position) display surface]; and
augmenting the output capability of the second device by displaying the augmented content via the virtual object [Figs. 15-16, para 0081-0084, computer user interface provides additional (read: augments) content detail in relation to content displayed on display surface].
However, Garrison does not specifically disclose an input device of the second device.
Anderson discloses an input device of the second device [Fig. 9, para 0045-0046, 0078, device includes user input devices].
Garrison and Anderson are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the second device as disclosed by Garrison with the input device as disclosed by Anderson with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Garrison as described above to provide end users with more ways to create compelling content [Anderson, para 0020].

As to claim 9, Garrison discloses the method of claim 7, wherein the augmented content comprises a graphical indicator identifying an attribute of a user interface feature [Fig. 16, para 0081-0082, additional content includes display controls for displayed content items].
However, Garrison does not specifically disclose wherein the input device is an electronic pencil and … a user interface feature currently being controlled by the electronic pencil.
Anderson discloses:
the input device is an electronic pencil [Figs. 3A-3B, para 0031-0032, electronic device pointing instrument includes pencil or stylus] and
… a user interface feature currently being controlled by the electronic pencil [Fig. 3A, para 0030-0031, device displays selected palette tile at a position selected by pointing device]
Garrison and Anderson are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and user interface feature as disclosed by Garrison with the input device and controlled user interface feature as disclosed by Anderson with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Garrison as described above to allow for a more precise pointing instrument [Anderson, para 0027, 0031].

As to claim 10, Garrison discloses the method of claim 7, wherein the augmented content comprises a graphical representation of content [Fig. 16, para 0081-0082, additional content includes displayed content detail].
However, Garrison does not specifically disclose the input device is a trackpad or electronic pencil and … content generated based on input from the trackpad or electronic pencil.
Anderson discloses:
the input device is a trackpad or electronic pencil [Figs. 3A-3B, para 0031-0032, electronic device pointing instrument includes pencil or stylus] and
the augmented content comprises a graphical representation of content generated based on input from the trackpad or electronic pencil [Figs. 3A-3B, para 0032-0033, display augmented reality object based on path of pointing instrument (also see drawn path at Fig. 4A, para 0034)].
Garrison and Anderson are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and augmented content as disclosed by Garrison with the input device and input representation as disclosed by Anderson with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Garrison as described above to allow for a more precise pointing instrument [Anderson, para 0027, 0031].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrison and Anderson as applied to claim 7 above, and further in view of Griffin (US 20140035819 A1).

As to claim 8, Garrison discloses the method of claim 7, wherein the augmented content comprises … labels that are displayed [Fig. 16, para 0081-0082, additional content includes controls for content items].
However, Garrison and Anderson do not specifically disclose the input device is a keyboard and the augmented content comprises hotkey labels that are displayed relative to the position of the keyboard.
Griffin discloses:
the input device is a keyboard [Fig. 1, para 0016, 0021, input interface includes keyboard] and
the augmented content comprises hotkey labels that are displayed relative to the position of the keyboard [Fig. 4, para 0030, 00333, 0035, present augmented keycaps overlaid on corresponding keyboard keycaps, where augmented keycaps include commands or shortcuts (read: hotkeys)].
Garrison, Anderson, and Griffin are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the input device and augmented content as disclosed by Garrison and Anderson with the keyboard and hotkey labels as disclosed by Griffin with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Garrison and Anderson as described above to provide a user with a limitless variety of keyboards to use when inputting information and allow a user to select a particular keyboard as may be particularly appropriate to meet a given input requirement or preference while simultaneously preserving the genuine feel of a physical keyboard [Griffin, para 0013].

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrison in view of Watanabe.

As to claim 16, Garrison discloses a system [Fig. 25, para 0119-0120, system] comprising:
a non-transitory computer-readable storage medium [para 0120, memory]; and
one or more processors coupled to the non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium comprises program instructions that, when executed on the one or more processors, cause the system to perform operations [Fig. 25, para 0119-0121, processor executes software stored in memory] comprising:
obtaining images of a physical environment [Fig. 1, para 0027-0029, 0040, computer captures image of physical environment];
identifying a second device in the physical environment, wherein the second device comprises an output capability, the second device comprising a display that displays a displayed object on user interface on … the display [Fig. 1, para 0021-0024, 0041, 0105-0111, computer captures image of display surface included in physical environment, where the display surface displays (read: output capability) content on the display surface (read: user interface)]; and
presenting a computer-generated reality (CGR) environment based on at least a portion of the images [Fig. 1, para 0027-0028, computer displays augmented reality user interface including captured image], wherein the CGR environment augments the output capability of the second device by including the second device and a virtual object corresponding to the displayed object [Figs. 1-2, para 0040-0041, 0125, augmented reality user input enhances (read: augments) display surface input experience by determining "touch" input to display surface included in captured image and displaying additional content item in relation to display surface].
However, Garrison does not specifically disclose a user interface on a two dimensional (2D) plane of the display, and wherein the virtual object is displayed with three-dimensional (3D) depth on a 3D interface that replaces the user interface on the 2D plane of the display in the CGR environment.
Watanabe discloses:
a user interface on a two dimensional (2D) plane of the display [Figs. 7, 19, para 0093, 0100, 0187, display image content on electronic device display, where image exists on two-dimensional plane of display surface], and
wherein the virtual object is displayed with three-dimensional (3D) depth on a 3D interface that replaces the user interface on the 2D plane of the display in the CGR environment [Figs. 3A-3C, 19, para 0060, 0187-0189, imager presents image screen (read: virtual object) as positioned (read: depth) within three-dimensional space as an opaque image overlapping and hiding (read: replacing) view of image content on two-dimensional plane of device display surface within view of three-dimensional space].
Garrison and Watanabe are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface and virtual object as disclosed by Garrison with the two dimensional display plane and replacing the user interface as disclosed by Watanabe with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Garrison as described above to more easily view an image on a device within an augmented reality system [Watanabe, para 0194-0195].

As to claim 17, Garrison and Watanabe, combined at least for the reasons above, disclose the system of claim 16, wherein the operations further comprise: limitations substantially similar to those recited in claim 2 and is rejected under similar rationale.

As to claim 18, Garrison discloses the system of claim 16, wherein the operations further comprise:
identifying augmented content corresponding to a… device of the second device [Fig. 16, para 0081-0082, user interface displays additional content in relation to content displayed on surface of display surface];
positioning a virtual object in the CGR environment based on a position of the … device [Figs. 15-16, para 0081-0084, display user interface (read: virtual object) on computer display as positioned with physical environment based on content as displayed on (read: position) display surface]; and
augmenting the output capability of the second device by displaying the augmented content via the virtual object [Figs. 15-16, para 0081-0084, computer user interface provides additional (read: augments) content detail in relation to content displayed on display surface].
However, Garrison does not specifically disclose an input device of the second device.
Watanabe discloses an input device of the second device [para 0091-0092, 0110, device display includes touch sensor].
Garrison and Watanabe are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Garrison with the input device as disclosed by Watanabe with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Garrison as described above to more easily view an image on a device within an augmented reality system [Watanabe, para 0194-0195].

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kang et al. (US 20110138317 A1) generally teaches a non-touch display within an augmented reality system environment.
Kurz (US 20150234454 A1) generally teaches direct non-touch inputs within an augmented reality system environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145